ORDER *
Counsel for Hernandez-Fuentes has suggested that this appeal is moot. The government agrees.
Hernandez-Fuentes was sentenced to 18 months imprisonment for drug charges and 12 months imprisonment for violating the conditions of his earlier imposed supervised release. The district court imposed consecutive sentences. The district court also imposed three years of supervised release on the drug charges. Hernandez-Fuentes has only appealed the imposition of consecutive sentences. Hernandez-Fuentes completed serving his sentences on September 28 and was deported on October 4, 2005.
Because Hernandez-Fuentes has served his sentence, this appeal is moot unless there are any “collateral consequence[s]” of the sentence. See Spencer v. Kemna, 523 U.S. 1, 7,118 S.Ct. 978,140 L.Ed.2d 43 (1998). The only apparent potential consequence is the duration of his supervised release on the drug charges. However, because Hernandez-Fuentes did not appeal that sentence, we lack authority to grant any relief. Accordingly, the appeal is dismissed.
APPEAL DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.